EXHIBIT Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF CORRECTION OF "BRITE-STRIKE TACTICAL ILLUMINATION PRODUCTS, INC." CHANGING ITS NAME FROM "BRITE-STRIKE TACTICAL ILLUMINATION PRODUCTS, INC." TO "GLOBAL ONE DISTRIBUTION & MERCHANDISING INC." FILED IN THIS OFFICE ON THE SEVENTEENTH DAY OF JULY, A.D. 2008, AT 4:56 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 2606758 8100 080795588 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6736375 DATE: 07-17-08 State of Delaware Secretary, of State Division of Corporations Delivered04:56 PM 07/17/2008 FILED 04:56 PM 07/17/2008 SRV 080795588-2606758 FILE CERTIFICATE OF CORRECTION TO THE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF BRITE-STRIKE TACTICAL ILLUMINATION PRODUCTS, INC. Brite-Strike Tactical Illumination Products, Inc. (the "Corporation"), a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the "General Corporation Law"), DOES HEREBY CERTIFY: 1.The name of the Corporation is Brite-Strike Tactical Illumination Products, Inc. 2.A Certificate of Amendment of Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on. June 2, 2008 (the "Certificate of Amendment"), which was an inaccurate record of the corporate action taken therein in that the Certificate of Amendment was not duly adopted in accordance with Section 242 of the General Corporation Law, and, therefore, said Certificate of Amendment requires correction as permitted by subsection (f) of Section 103 of the General Corporation Law. 3.The Certificate of Amendment is therefore null and void and of no effect. IN WITNESS WHEREOF, the Corporation has caused this Certificate of Correction to be executed this 16th day of July, 2008 BRITE-STRIKE TACTICAL ILLUMINATION PRODUCTS, INC. By: /s/ Glenn Bushee Name: Glenn Bushee Title: President Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF DESIGNATION OF "GLOBAL ONE DISTRIBUTION & MERCHANDISING INC.", FILED IN THIS OFFICE ON THE SEVENTEENTH DAY OF JULY, A.D. 2008, AT 4:57 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 2606758 8100 080795604 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6736381 DATE: 07-17-08 CERTIFICATE OF ELIMINATION OF THE SERIES A PREFERRED STOCK OF GLOBAL ONE DISTRIBUTION &
